Order, Supreme Court, New York County (Peter Tom, J.), entered May 15, 1992, which dismissed for failure to state a cause of action those portions of the third and fifth causes of action in the complaint which sought punitive damages and attorney’s fees, unanimously affirmed, with costs.
Plaintiffs’ third and fifth causes of action failed to sufficiently allege that defendants’ conduct in failing to repair the subject property and to adjust or settle these claims was directed at the general public (see, Supreme Automotive Mfg. Corp. v Continental Cas. Co., 126 AD2d 153, lv dismissed 69 NY2d 1038). The demand for attorney’s fees cannot stand in the absence of a viable claim for punitive damages (Jacobson v New York Prop. Ins. Underwriting Assn., 120 AD2d 433, 435). Concur — Murphy, P. J., Milonas, Ross and Asch, JJ.